PER CURIAM.
We are of the opinion that the decision in this case is controlled by Allgeyer v. Louisiana, 165 U. S. 578, 17 S. Ct. 427, 41 L. ed. 832 and St. Louis Cotton Compress Company v. *9State of Arkansas, 260 U. S. 346, 43 S. Ct. 125, 67 L. ed. 297. We are unwilling to take the position that in view of Osborn v. Ozlin, 310 U. S. 53, 60 S. Ct. 758, 84 L. ed. 1074 and Hoopeston Canning Co. v. Cullen, 318 U. S. 313, 63 S. Ct. 602, 87 L. ed. 777, the Supreme Court of the United States will probably overrule the Allgeyer and Cotton Compress cases. We abide by what the Supreme Court has held and refuse to speculate upon what said Court may hold.
The application for writ of error is refused, no reversible error.